•            •             •  
   •         •         •




MEMORANDUM OPINION
 
No. 04-08-00473-CV

RODMAN EXCAVATION, INC., et al.,
Appellants

v.

YC PARTNERS, LTD. d/b/a Yantis Company,
Appellee

From the 407th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CI-03027
Honorable Karen H. Pozza, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   January 7, 2009

DISMISSED
            The parties have filed an agreed motion to dismiss this appeal, stating they have fully
compromised and settled all the matters at issue in the underlying lawsuit and in this appeal. The
parties request that this appeal be dismissed with prejudice, with each party to bear its own costs and
attorney’s fees. The motion is granted, and this appeal is dismissed with prejudice. See Tex. R. App.
P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San Antonio
2001, no pet.). Costs of appeal are taxed against the parties who incurred them. See Tex. R. App. P.
42.1(d).                                                                                   
                                                                                    PER CURIAM